Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-16-00705-CR

                              Sara Joyce Ellen BUENDIA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 15-0446-CR-A
                       Honorable W.C. Kirkendall, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 26, 2017.


                                             _____________________________
                                             Marialyn Barnard, Justice